                                                                               KS
Case 1:21-cr-20420-JLK Document 3 Entered on FLSD Docket 08/06/2021 Page 1 of 10


                                                                                          Aug 5, 2021
                            U NITED STATE S D ISTR ICT C O U RT
                            SO UTH ERN D ISTR ICT O F FLO R IDA
                      21-20420-CR-KING/BECERRA
                         C ase N o.
                                      18U.S.C.j1349
                                      18U.S.C.j1347
                                      18U.S.C.j982(a)(7)
 UN ITE D STA TES O F A M ER ICA

 V S.

 AN G EL PIM EN TEL,

                D efendant.
                                              /

                                         IN D ICTM EN T

        TheGrand Jury chargesthat:

                                 G EN ER AI,ALLEG ATIO N S

        Ata11timesrelevantto thisIndictm ent:

                                    TheM edicareProaram

               TheM edicreProgram (M edicare)wasafederalprogram thatprovided freeor
 below-costhealth carebenefitsto certain individuals,prim arily the elderly,blind,and disabled.

 M edicarewasadministeredbytheCentersforM edicareandM edicaidServices(CM S),afederal
 agencyundertheUnited StatesDepm mentofHea1th and Hllman Services(HHS).Individuals
 who receivedbenefitstm derM edicarewere comm only referredto asM edicare ''beneficiades.''

               The M edicare program was divided im o different ''parts.'' PM D ofM edicare

 subsidizedthe costsofprescription drugsforM edicarebenetk iariesin theUllited States.

               In orderto receive Pal4 D benefits,a beneticiary mustbe em olled in a M edicat'
                                                                                             e

 drug plan.M edicare drug plans were operated by private companie'
                                                                 s approved by M edicare.

 Those com panies w ere often referred to as drug plan sponsors. A beneficiary in a M edicare drug
Case 1:21-cr-20420-JLK Document 3 Entered on FLSD Docket 08/06/2021 Page 2 of 10




 P1m1could/llaprescription atapharmacyandusellisorherplantopayforsomeora11ofthe
 prescription.

                 A pharm acy could participate in Pal:
                                                     tD by entering a retailnetwork agreem ent

 withoneormorePharmacyBenefitM anagers(PBM ).EachPBM actedonbehalfofoneormore
 M edicaredrugplans.Through aplan'sPBM ,aphannacy couldjointheplan'snetwork.W hen
 a PartD beneficiary presented a prescription to a phnrmacy,thepharmacy subm itted aclaim to

 the PBM thatrepresented the benetk iary'sM edicare drug plan. The plan orPBM determined

 whetherthe pharm acy w as entitled to paym entforeach claim and pedodically paid the phannacy

 for outstanding claim s. The drug plan's sponsor reim bursed the PBM for its paym ents to the

 pharm acy.

                 To obtain paym ent from a PBM , phnrm acies typically subm itted claim s

 electronically viatheintem et.The claim required certain importantinformation,including'
                                                                                        .(a)
 the beneficiary'sname and Health Insurance Claim Nllmber (HICN)or otheridentification
 number;(b)adescriptionofthehealthcarebenefit,item,orservicethatwasprovidedorsupplied
 tothébeneficiary;(c)thebillingcodesforthebenefit,item,orservice;(d)thedateupon which
 thebenefit,item,orservicewasprovidedorsuppliedtothebeneficiary;and (e)thennmeofthe
 referringphysician orotherhealth cat'e provider,aswellasa tmiqueidentifying num ber,know n

 either asthe Unique Physician Identification NumberIUPm IorNationalProviderIdentifier
 (NP1).
                 W hen a pharm acy subm itled a ciaim to a PBM ,the pharm acy certified thatthe

 contentsoftheclaim w eretrue,corred,com plete,andthattheclaim wasprepared in complimwe

 with the laws and regulations govenling the M edicare program .The submitting pharmacy also

 certified that the prescription drugs being billed w ere prescribed atld w ere in factprovided as
Case 1:21-cr-20420-JLK Document 3 Entered on FLSD Docket 08/06/2021 Page 3 of 10




 billed.

               M edicareatldM edicaredrugplan sponsorswereçlhealthcarebenefitprogrnm rsj,''
 asdefinedby Title 18,United StatesCode,Section24(b).
                             D efendantand a R elated Entitv

              Maggy Pharmacy Discotmt,Inc.(M aggy Pharmacy) was a Flodda cop oration,
 located at1255W 46th Street,Store5,Hialeah,Flodda,thatdid businessin M inm i-DadeCotmty

 purportedly providingprescription drugsto M edicarebeneficiaries.

               D efendant A N G EL PIM ENTEL , a resident of M iam i-D ade County, was a

 benefcialownerofM aggy Pharm acy.

                                         C O UN T 1
                 C onspiracy to Com m itH ealth C are Fraud and W ire Fraud
                                       (18U.S.C.j13t9)
               The Ge'neralAllegationssection ofthislndictm entisre-alieged and incop orated

 by referenceasiffully setforth herein.

               From in orarotmd M m'oh of2015,through in oraround Aprilof2019,in M iami-

 D ade Cotmty,'
    .         in the Southem DistrictofFlorida,andelsewhere,thedefendant,

                                    A N G EL PIM EN TEL ,

 did willfully,thatis,with the intentto further the objects ofthe conspiracy,and knowingly
 com bine,conspire,confederate and agree with othersknown and llnknown to the Grand Jury,to

 com mitoffensesagainsttheUnited States,thatis:

                    to know ingly and willfully execute a schem e and artifice to defraud a health

 care benefitprogm m affecting com m erce,as defm ed in Title 18,United States Code, Section

 24(b),thatis,M edicareand M edicarednzgplan sponsors,and to obtain,by meansofmaterially
 falseand fraudulentpretenses,representations,andprom ises,monçy and property owned by,and
Case 1:21-cr-20420-JLK Document 3 Entered on FLSD Docket 08/06/2021 Page 4 of 10




 tmderthecustody and controlof,saidhealth carebenefitprogrnm s,in cozmectionwiththedelivery

 ofand paym entforhealth carebenefits,item s,and services,in violation ofTitle 18,United States

 Code,Section,' 1347,
                    .and

               b.    to know ingly and with the intent to defraud,devise and intend to devise a

 sqhem eand artificeto defraud andforobtainingm oney andpropertyby m eansofmatedallyfalse

 andéaudulentpretenses,representations,alldpromises,lfnowingthepretenses,representations,
 andpromiseswere falseandfraudulentwhen m ade,and forthepup oseofexecuting the scheme

 and artifice,didknowinglytransm itand causeto betransm itted by meansofwirecomm llnication

 in interstate and foreign com m erce, certain writings, signs, signals, pictures and sotm ds, in

 violation ofTitle 18,U nited States Code,Section 1343.

                                     Purpose ofthe Conspiracv

               Itwasthe purpose ofthe conspiracy forthe defendantand his co-conspiratorsto

 llnlawfully emich themselvesby,amongotherthings:(a)submittingandcausingthesubmission
 offalseandfraudulentclaimstohealthcarebenefitprogrnms;(b)concealing thesubmissionof
 falseandfraudulentclaimstohealthcarebenefitprograms;(c)concealingthereceiptofthefraud
 proceçds;and(d)divertingthefraudproceedsfortheirpersonaluseandbenefit,andtheuseand
 benefitofothers,and to fartherthe fraud.

                              M anner and M eans of the Conspiracv

        The m nnner and m eans by which the defendant and his co-conspirators sought to

 accomplishtheobjectsandpurposeoftheconspiracyincluded,amongothers,thefollowing:
               A N G EL PIM EN TEL installed nom inal ow ners to conceal his true om lership

 interestin M aggy Pharm acy.
Case 1:21-cr-20420-JLK Document 3 Entered on FLSD Docket 08/06/2021 Page 5 of 10




                  ANGEL PIM ENTEL andotherspaid,andcaused to bepaid,ldckbacksto patient

    recnzitersforrefening M edicazebeneficiariesand theirprescriptionsto M aggy Phnrmacy.

                  ANGEL PIM ENTEL and otherssubm itted and causedthe subm ission ofclaims,

    via interstatewirecom munication,which falsely and gaudulently represented thatvarioushealth

    care benefits,prim arily prescription drugs,w ere m edically necessary,prescribed by a doctor,and

    hadbeen provided by M aggy Pharm acy toM edicarebeneficiades.

                  As a resultof such false and fraudulentclaim s,M edicare prescription drug plan

    sponsors,through theirPBM 's,m ade over-paym entsfunded by M edicareto M aggy Phnrmacy in

    theapproxim ateam o'untofatleast$988,983.

                  ANGEL PIM ENTEL and othersused the proceeds ofthe health care fraud for

    theirpersonaluse and beneft,theuseand benefitofothers,and tofurtherthefraud.

            A llin violation ofTitle 18,U nited States Code,Sed ion 1349.

                                             C OU N TS 2-4
                                          H ealth C are Fraud
                                          (18U.S.C.j 1347)
                  The GeneralM legations sedion ofthisIndidm entisrealleged and incorporated

    by referenceasiffully setforth herein.

           2.     From in oraround M arch of2015,through in orarotmd Aprilof2019,in M iam i-

    Dade Cotmty,in the Southem Distrid ofFlorida,and elsewhere,thedefendant,

                                        ANGEL PIM ENTEL,

    in cozmection with the delivery ofand paym entforhealth care benefits,item s,and services,did
.   knowingly andwillfully execute,and a'
                                        ttemptto execute,a schem eand artificeto defraud ahealth

    cat'
       e benefk m ogram affeding comm erce,as defined in Title 18,United States Code,Section

    24(b),thatis,M edieareand M edicaredt'ugplan sponsors,and to obtain,by meansofmaterially
Case 1:21-cr-20420-JLK Document 3 Entered on FLSD Docket 08/06/2021 Page 6 of 10




 falseand fraudulentpretenses,representations,and prom ises,m oney andproperty owned by,and

 tmderthecustody and controlofsaidhealth carebenefitprogrnm s.

                             Purpose ofthe Schem e and A rtifice

               ltw as a purpose ofthe schem e and artifice forthe defendantand his accom plices

 to unlawfully enrich themselves by, among other things:(a) submitting and causing the
 submission offalse and âaudulentclaimsto health care benefitprograms;(b)concealing the
 submission offalse and fraudulentclaimsto health care benefitprogrnms;(c)concealing the
 receiptofthe fraud proceeds;and (d)diverting the fraud proceedsfortheirpersonaluse and
 benetk,and theuseand benefitofothers,and tofurtherthefraud.

                                      T he Schem e and A rtifice

        4.     The M nnner and M eans section of Count 1 ofthis Indictm entis re-alleged and

 incorporated by reference as though fully setforth herein as a description ofthe scheme and

 artifice.

               A cts in Execution or A ttem pted Execution of the Schem e and A rtifice

               On or aboutthe dates setforth below,in M inm i-Dade Cotmty,in the Southern

 District of Florida,and elsewhere,the defendant,ANGEL PIM ENTEL,did knowingly and

 willfully execute,and attemptto execute,the above-described seheme and artifk eto defraud,in

 thatthedefendantsubmitted and causedthesubm ission offalseand fraudulentdaim sseekingthe

 identified dollarnm ounts,and representing thatM aggy Phnrmacy provided pharmaceuticalitem s

 and servicestoM edicarebeneficiariespursuanttophysicians'ordersandprescriptions,assetforth

 below :
Case 1:21-cr-20420-JLK Document 3 Entered on FLSD Docket 08/06/2021 Page 7 of 10




  Count       M edicare         Approx.       cjajm Numser Item Claimed;Approx.Amount
              Beneficiary       DCl
                                  ate of                                  Claim ed
                                   aim
     2           R.D .         03/30/2017      63828108398           Budesonide;$1,272
     3           D.H.          04/26/2017      64535229197             Latuda;$1,651
     4           D.B.          04/09/2018      77178412920              Lyrica;$716


         ln violation ofTitle 18,United StatesCode,Sections1347 and 2.

                                           FO R FEITU RE
                                       .
                                           (18U.S.C.j982)
         1.     The alle'gations contained in this lndictm ent are hereby re-alleged and by this

 reference fully incorporated herein forthe purpose ofalleging forfeiture to the United States of

 certain property in which the defendant,A N G EL PIM EN TEL,hasan interest.

                Upon conviction ofa violation ofTitle 18,United States Code,Section 1347 or

 1349,as alleged irlthisIndictm ent,the defendantshallforfeitto the United Statesany property,

 realorpersonal,thatconstitm esorisderived,directly orindirectly,from grossproceedstraceable

 tothecommissionoftheoffensé,pursuanttoTitle18,Urlited StatesCode,Section 982(a)(7).
                Theproperty subjecttoforfeitareasaresultoftheallegedoffensesincludes,butis
 notlim ited to,a sum of$988,983 in United Statescurrency,which nmountisequalto the gross
 proeeedstraceableto the comm ission oftheviolationsalleged in thislndictm entand which m ay

 besoughtasaforfeitm emoneyjudgment.
                lfany ofthepropertysubjecttoforfeiture,asaresultofany ad oromission ofthe
 defendant:

                (a)      cnnnotbelocatedupontheexerciseofduediligence;
                (b)      hasbeentransferredorsoldto,ordepositedwith athirdparty;
                (c)      hasbeenplacedbeyondthejurisdiction oftheCourt;
Case 1:21-cr-20420-JLK Document 3 Entered on FLSD Docket 08/06/2021 Page 8 of 10




               (d)    hasbeensubstantiallydiminishedinvalue;or
               (e)    hasbeencommingledwith otherpropertywhichcannotbesubdivided
                      withoutdifûculty;

 theUrtited Statesshallbeentitled to forfeiture ofsubstitutepropertyundertheprovisionsofTitle

 21,United StatesCode,Section 853û$.
        Al1ptlrsuantto Title 18,United StatesCode,Section 982(a)(7);and theprocedlzresset
 forth atTitle21,Urlited StatesCode,Section 853,asm ade applicableby Title 18,United States

 Code,Section 982($(1).
                                                  A TRU E BILL



                                                  FOREPERSON



     m M TO       G ON ZALEZ
   CTJNG UN E STATESATTORNEY


 CHRISTOPH R J.       ARK
 ASSISTANT UN IT D STATES ATTORNEY




                                              8
   Case 1:21-cr-20420-JLK Document 3 Entered on FLSD Docket 08/06/2021 Page 9 of 10
                                            IJM TED STATESDISTRICT CoIJRT
                                            SOUTHERNDISTRICT OFFLORIDA

  UM TED STATESO FW           W CA                      CASE N O.
   V.
   ANGELPIM ENTEL,                                      CERTIFICATE OF TMIAL ATTORNEY*
                                                        Superseding Caselnformation:
                                Defendant/
    CourtDivision:tselectOne)                           Newdefendantts) I
                                                                        --IYes I--INo
    f'
     Z Miami F-llleyWest I--IFTL                        Numberofnewdefendants
    I--IWPB I--IFTP                                     Totalnumberofcotmts
        1.Ihavecarefully consideredtheallegationsoftheindictment,thenumberofdefendants,thenumberofproG ble
           witnessesandthelegalcomplexitiesofthelndictm ent/lnform ation atachedhereto.
        2. lam awarethattheinform ation supplied on thisstatementwillberelied upon by theJudgesofthisCourtin
           settingtheircalendarsand scheduling criminaltrialsunderthemandateoftheSpeedy TrialAct,
           Title28 U.S.C.Section 3161. '
        3.Interpreter:(YesorNo)Yes
          Listlanguageand/ordialect SPANISH
        4.Thiscase willtake 5 daysforthepartiestotry.
        5.Pleasecheck appropriatecategory and typeofoffenselistedbelow:
             (Checkonlyone)                            (Checkonlyone)
         I 0to5days              Hz                   Petty             E7I
         11 6to10days            E7                   Minor             (q7I
         111 11to20days          (7l                  Misdemeanor       IZ
         IV 21to60days           EqI                  Felony            Lz
         V 61daysandover         (71
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           Ifyes:Judge                        h         CaseNo.
           (Atlachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)No
           lfyes:M agistrateCase No.
           Related m iscellaneousnumbers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof Florida .
           Isthisapotentialdeathpenaltycase?(YejorNo) No
        7. Doesthiscase originatefrom amatterpending in theCentralRegion oftheU .S.Attorney'sOfficepriorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscase originatefrom amatterpending in theN orthernRegion oftheU.S.Atlorney'sOfficepriorto
           August8,2014(Mag.JudgeShaniekMaynard?(YesorNo) No
        9. Doesthiscase originatefrom amatterpending intheCentralRegion oftheU .S.Attorney'
                                                                                          sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No


                                                                                  <       t
                                                                    CHR IS O P ER J.CLARK
                                                                    AssistantUnited States Attorney
                                                                    FLA BarNo.       588040
*penaltySheetts)attachi                                                                               REV 3/19/21
Case 1:21-cr-20420-JLK Document 3 Entered on FLSD Docket 08/06/2021 Page 10 of 10




                           UNITED STATES DISTRICT COURT
                           SO U TH ER N D ISTRIC T O F FL O R ID A

                                      PENA LTY SH EET

  D efendant'sNam e: AN GEL PIM ENTEL

  Case N o:

  Count#:1

  Conspiracy to CommitHealth CareFraud alld W ireFraud

  Title 18sU nited States CodesSection 1349

  *M ax.Penalty:       Twenty (20)YearsImprisomnent
  Cotmts#:2-4

  Hea1th Care Fraud

  Title 18,U nited States Code.Section 1347

  *M ax.Penalty:       Ten (10)Yearslmprisonmentastoeach count
   WR efers only to possible term ofincarceration,does notinclude possible fines,restitution,
  specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
